Consolidated actions to recover damages for injuries to person and property. The jury rendered a verdict, in Action Ho. 1, for $30,000 in favor of plaintiff Dorothea Hilbrandt and against the defendants, and in favor of said defendants against plaintiff Louis Hilbrandt. In'Action Ho. 2, the jury rendered a verdict in favor of the defendant, Louis Hilbrandt. Defendants in Action Ho. 1 appeal from the judgment entered thereon insofar as it is in favor of plaintiff Dorothea Hilbrandt. Plaintiff in Action Ho. 2 appeals from said judgment insofar as it is in favor of the defendant in that action. Judgment, insofar as appealed from, unanimously affirmed, with one bill of costs. Ho opinion. Present — Holán, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.